

115 S379 IS: ALS Disability Insurance Access Act of 2017
U.S. Senate
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 379IN THE SENATE OF THE UNITED STATESFebruary 15, 2017Mr. Whitehouse (for himself, Mr. Cotton, Mr. Nelson, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title II of the Social Security Act to eliminate the five month waiting period for
			 disability insurance benefits under such title for individuals with
			 amyotrophic lateral sclerosis.
	
 1.Short titleThis Act may be cited as the ALS Disability Insurance Access Act of 2017.
		2.Elimination of waiting period for social security disability insurance benefits for disabled
			 individuals with amyotrophic lateral sclerosis (ALS)
 (a)In generalSection 223(a)(1) of the Social Security Act (42 U.S.C. 423(a)(1)) is amended in the matter following subparagraph (E) by striking or (ii) and inserting (ii) in the case of an individual who has been medically determined to have amyotrophic lateral sclerosis, for each month beginning with the first month during all of which the individual is under a disability and in which the individual becomes entitled to such insurance benefits, or (iii).
 (b)Effective dateThe amendment made by this section shall apply with respect to applications for disability insurance benefits filed after the date of the enactment of this Act.